Citation Nr: 1242770	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-34 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable disability rating for service-connected basal cell and squamous cell carcinomas prior to March 2, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to January 1971.  The evidence of record demonstrates that the Veteran served in Vietnam during the Vietnam Era, and is the recipient of the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of  March 2008 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Procedural history

In the above-referenced March 2008 rating decision, the RO denied the Veteran's service-connection claim for tinnitus.  The Veteran requested reconsideration of this decision in a statement received in September 2008, which the RO accepted as the Veteran's notice of disagreement with its March 2008 denial.  The RO readjudicated the claim in an August 2009 statement of the case (SOC), and the Veteran filed a timely substantive appeal in September 2009.

Also in March 2008, the RO awarded the Veteran service connection for posttraumatic stress disorder (PTSD), evaluated 30 percent disabling, and for basal cell and squamous cell carcinomas, evaluated noncompensably (zero percent) disabling.  The Veteran subsequently filed a claim for an increase in both of these ratings that the RO received on September 16, 2009.  The RO denied these increased rating claims in the above-referenced January 2010 rating decision.  The Veteran filed a timely notice of disagreement with these denials in a statement received on March 2, 2010.  

On his March 2010 notice of disagreement, the Veteran specified his wish to have his service-connected PTSD rated 50 percent disabling rather than 30 percent disabling, and his service-connected carcinomas of the skin rated 10 percent disabling rather than noncompensably disabling.  Notably, in a subsequent March 2011 rating decision, the RO granted the Veteran's request for the assignment of a 50 percent disability rating for PTSD, and made the increase effective the date of the Veteran's increased rating claim, September 16, 2009.  The RO specifically informed the Veteran that this increase to 50 percent is a complete grant of the benefit the Veteran sought on appeal.  See the RO's March 2011 rating decision, page 3.  In light of the fact that this 50 percent rating was made effective on the date of the Veteran originally filed his increased rating claim in September 2009, the Board agrees that the 50 percent award is in fact a complete grant of the benefit sought on appeal.  As such, the issue of entitlement to an increased disability rating for service-connected PTSD is no longer at issue.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) [a claimant can choose to limit the appeal to a claim for less than the maximum rating]; see also Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).

Also in March 2011, the RO increased the Veteran's disability rating for his service-connected carcinomas of the skin from 0 to 30 percent disabling.  As the Veteran only requested an increase to 10 percent on his March 2010 notice of disagreement, the RO again indicated that this increase to 30 percent is a complete grant of the benefit the Veteran sought on appeal.  See the RO's March 2011 rating decision, page 4.  Unlike as above however, where the RO made the Veteran's increased rating for PTSD effective all the way back to the date of his September 2009 claim, with respect to the Veteran's carcinomas, the RO made the increase from 0 to 30 percent effective on March 2, 2010 and not on the Veteran's date of claim.  As such, the RO in essence, staged the Veteran's carcinoma disability rating, denying an increase greater than 0 percent for all times prior to March 2, 2010 and awarding the desired increase for all times after March 2, 2010.  In this regard, a complete grant of the benefit sought on appeal has not been awarded for all times during the period under review.  Because the Veteran has not since expressed satisfaction with the assigned effective date for this increase, his increased rating claim for a compensable disability rating as it pertains to the time period prior to March 2, 2010 remains on appeal.  See AB, 6 Vet. App. at 38 [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].  The RO has not yet issued a (SOC) addressing this matter.


Referred issue

In a March 2009 rating decision, the RO denied the Veteran's service-connection claim for a bilateral hearing loss disability.  The Veteran disagreed with this determination, and the RO issued a SOC in August 2009 that addressed both the Veteran's hearing loss claim and the above-referenced tinnitus claim.  The Veteran filed a substantive appeal [VA Form 9] that was received by the RO on September 16, 2009.  On this Form 9, the Veteran checked box 9B indicating that he read the SOC and is only appealing his tinnitus claim.  In ink, the Veteran specifically instructed the RO to "withdraw hearing loss issues."  See the Veteran's September 2009 VA Form 9.  Because the Veteran specifically excluded his service-connection claim for hearing loss from appellate review, the issue is not currently before the Board.  The RO's March 2009 denial is final.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA]. 

The Board observes however that the Veteran's representative has recently submitted argument specific to his service-connection claim for hearing loss in briefs dated April 29, 2010 and December 5, 2012.  The Board accepts such correspondence as claims to reopen the Veteran's previously denied service-connection claim for a bilateral hearing loss disability.  As the RO has not adjudicated this matter in the first instance, it is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]. 

Remanded issue

The Veteran's increased rating claim for basal cell and squamous cell carcinomas is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of  record supports a finding that the Veteran has a current tinnitus disability that had its onset during the Veteran's period of active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his tinnitus claim in February 2007.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the Veteran's claim below.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  Accordingly, the Board will proceed to a decision.  



Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)  (2012).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has a current tinnitus disability that had its onset during his period of active duty military service, and is due to in-service combat noise exposure.  See the Veteran's September 2009 VA Form 9.

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

It is undisputed that the Veteran has a current diagnosis of tinnitus.  See the February 2009 VA examiner's report, page 1.  Accordingly, element (1), current disability, is satisfied.

With respect to element (2), in-service disease or injury, the Veteran asserts that he was exposed to acoustic trauma from weapons fire during his basic training and from explosions during combat operations in Vietnam.  See the Veteran's March 29, 2009 statement, page 1.  Significantly, his DD-214 confirms that the he is indeed a Vietnam combat veteran, identifying receipt of the Combat Infantryman Badge (CIB).  It is therefore clear that the circumstances of the Veteran's service would have exposed him to combat noise trauma.  The combat presumptions outlined above are applicable in this case, and in-service injury to the ears from combat-related acoustic trauma is demonstrated.  See 38 U.S.C.A. § 1154  (West 2002);    38 C.F.R. § 3.304(d) (2012).  Accordingly, element (2), in service-injury, is satisfied as well. 

With respect to crucial element (3), nexus or relationship, there are conflicting medical opinions of record as to the etiology of the Veteran's tinnitus disability.  

Against the Veteran's favor are the opinions of the January 2008 and February 2009 VA examiners, who upon review of the Veteran's medical history and after examination of the Veteran came to the identical conclusion that the Veteran's tinnitus is less likely as not caused by noise exposure in military and more likely than not secondary to hearing loss with "concomitant middle ear pathology which was incurred after military service."  See the January 2008 VA examiner's report, page 1; see also the February 2009 VA examiner's report, page 2.  Although both examiners provided a rationale as to why they believed the Veteran's hearing loss was due to post-service eustachian tube dysfunction and not the Veteran's in-service noise exposure, neither examiner discussed why they in fact believed the Veteran's tinnitus was secondary to this hearing loss disability, and not directly related to service.   Because neither VA examiner provided adequate explanations of medical reasoning in support of their negative nexus opinions, their conclusions are afforded relatively little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) [the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed].

In contrast, and in the Veteran's favor, is the opinion of Dr. A.H.G., who in an August 2008 statement indicated that he has been the Veteran's physician from times prior to his entrance into active duty in 1962, up to 2000.  Dr. A.H.G. pertinently opined that the Veteran has "significant tinnitus secondary to his military service in Vietnam."  By way of rationale, Dr. A.H.G. highlighted the Veteran's in-service combat noise exposure, and noted that when the Veteran returned home from Vietnam in 1970, he found significant scarring of the tympanic membrane, a hearing loss, and that the Veteran "complained of tinnitus, but nothing could be done to improve it."  Dr. A.H.G. added that he treated the Veteran occasionally for the next 30 years and "found no improvement in his . . . tinnitus."  See the August 19, 2008 medical opinion of Dr. A.H.G.  

The Board finds Dr. A.H.G.'s opinion to be the most probative piece of evidence in addressing the etiology of the Veteran's tinnitus disability.  Although the Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor [see Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471- 73 (1993)], the fact that a veteran has received regular treatment from a physician is certainly a consideration in determining the credibility, and in turn, probative value of that doctor's opinions and conclusions.  In this case, Dr. A.H.G. treated the Veteran for approximately 40 years, to include prior to the Veteran's entrance into service.  Dr. A.H.G. clearly had intimate knowledge of the Veteran's health history, and specifically linked the Veteran's tinnitus disability with his period of active duty service based on his recollection that the Veteran complained to him about tinnitus upon separation in the early 1970s, and for 30 years thereafter.  As such, the Board finds the conclusions of Dr. A.H.G. to be highly probative. 

Although the Veteran has at times during the appeal period suggested that his tinnitus became disabling in years following service [see the Veteran's January 2007 Application for Compensation (noting that his disability began in 2000); see also the January 2008 and February 2009 VA examination reports respectively (indicating that he started experiencing constant tinnitus 5 to 6 years earlier "or longer")], the Veteran has been clear in recent statements that he recalls symptoms of tinnitus such as ringing or buzzing in his ears occurring during service [see, e.g., the Veteran's September 2009 VA Form 9], and he has submitted medical and lay evidence in support of this contention, to include the above-referenced opinion from Dr. A.H.G.  

The Veteran has also submitted lay statements from his platoon leader, H.O.B., and a fellow servicemember, S.R.E., who both recalled incidents during combat service when they and the Veteran were exposed to heavy explosions, and the Veteran subsequently complained of ringing in his ears.  See the lay statements of H.O.B. and S.R.E. respectively, received by the RO in April 2009.  

The Veteran is certainly competent to report experiencing ringing in his ears following exposure to loud noise during his period of active duty service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   Indeed, tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not a veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Notwithstanding the Veteran's competence to attest to his observable symptoms, after reviewing all the lay and medical evidence of record, the Board also finds no reason to call the Veteran's credibility into question with respect to his report of in-service onset of tinnitus symptomatology, and his report of ongoing ringing in his ears from that time to the present day.  As discussed above, the Board has already found that the circumstances of the Veteran's duties as a combat infantryman during the Vietnam War would likely have exposed him to acoustic trauma.  Further, Dr. A.H.G. has indicated that he noticed problems with the Veteran's ears upon his return home from active duty, and that the Veteran complained of tinnitus at that time and for 30 years thereafter.  The Veteran's fellow servicemembers have also competently attested to hearing the Veteran complain of ringing in his ears during service.  Significantly, although both VA examiners opined against a relationship between the Veteran's in-service noise exposure and his current tinnitus disability [linking the Veteran's tinnitus to post-service hearing loss], they did so without providing an adequate medical explanation as to why such is the case.  The Board adds that Dr. A.H.G.'s observations and positive nexus opinion were indeed of record at the time of the February 2009 VA examination, but the VA examiner made no attempt to address or distinguish Dr. A.H.G.'s findings before reissuing the negative opinion of the previous January 2008 VA examiner.

In this connection, the Board finds that the credible and probative evidence of record favors a finding that the Veteran's current tinnitus disability had its onset during service, and is related to in-service combat acoustic trauma.  Element (3) is therefore satisfied by the submission of probative positive nexus opinion evidence, and competent and credible lay evidence demonstrating a continuity of symptoms since service.  The benefit sought on appeal is allowed.


	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claim for a compensable disability rating for service-connected basal cell and squamous cell carcinomas prior to March 2, 2010 must be remanded for further development.

As noted in the Introduction above, in a January 2010 rating decision, the RO denied the Veteran's September 16, 2009 increased rating claim for his service-connected basal cell and squamous cell carcinomas.  The Veteran filed a notice of disagreement that was received by the RO in March 2010, specifying his belief that his disability rating should be increased from 0 to 10 percent.  The RO subsequently increased the Veteran's carcinoma rating from 0 to 30 percent, effective March 2, 2010, which is over five months after the Veteran's date of claim.  Although the RO determined that this increase constituted a full grant of the Veteran's appeal, by staging the Veteran's increased rating, it has essentially denied entitlement to a compensable disability rating at times prior to the March 2, 2010 increase.  The Veteran has not expressed satisfaction with this staged rating, and the issue remains on appeal.  See AB, 6 Vet. App. at 38 [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].  A review of the Veteran's physical and electronic claims file fails to reveal that the RO has issued a SOC addressing this matter.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) so that a SOC may be issued. Accordingly, the issue of entitlement to a compensable disability for service-connection for basal cell and squamous cell carcinomas for times prior to March 2, 2010 must be remanded so that the AOJ may issue a SOC. 
Accordingly, the case is REMANDED to the RO/AMC for the following action:

The RO/AMC should evaluate the evidence of record, and issue a statement of the case (SOC) to the Veteran and his attorney addressing the issue of entitlement to a compensable disability rating for basal cell and squamous cell carcinomas for times prior to March 2, 2010.  The Veteran is advised that a timely substantive appeal is still necessary to perfect his appeal as to this claim.  38 C.F.R. § 20.302(b) (2012).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


